DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
2.	Applicant’s election of Group I in the reply filed on 22 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 46-52 are therefore withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
	Claims 34-45 are under prosecution.
Drawings
3.	The drawings were received on 27 April 2020, and the replacement sheet was received on 25 August 2020.  These drawings are accepted.
Information Disclosure Statement
4.	The Information Disclosure Statements filed 25 August 2020 and 22 August 2022 are acknowledged and have been considered.
It is noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
5.	The claims are subject to the following interpretation:
	A.	While claim 34 (upon which claims 35-45 depend) is drawn to a method of “modifying a transmembrane pore for sequencing a target nucleic acid sequence,”  to claims do not actually recite any steps of nucleic acid sequencing.  
B.	Claim 34 is drawn to “modifying a transmembrane pore.”  However, claim 44 (upon which claim 45 appears to depend upon; see below) includes an active method step of “inserting the modified transmembrane pore into a membrane….”  Thus, the “transmembrane pore” of claims 34-43 in not necessarily inserted into a membrane.
C.	Claim 34 is drawn to “modifying a transmembrane pore.”   Page 34 of the instant specification recite embodiments where the modifications are achieved by substitution of different codons in the relevant positions in a polynucleotide encoding the pore and expressing the polynucleotide to form the pore.  Thus, the claimed modifying encompasses merely constructing a polynucleotide with at least two substitutions and expressing it to form the protein pore.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “modifying a transmembrane pore” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]). 
D. 	In addition, because page 34 of the specification explicitly refers to an expressed protein with at least two substitutions as “the pore,” the claimed “transmembrane pore” encompasses nothing more than the expressed protein, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “transmembrane pore.”
E.	Claim 41 recites a sequencing comprising “a variant” of SEQ ID NO: 2.  A review of the specification yields no limiting definition of what constitutes the claimed “variant,”  but does explicitly state that variants include fragments (e.g., pages 38-39 of the instant specification).  Thus, the claimed “variant” encompasses any dipeptide found within SEQ ID NO:2 still capable of forming the seven subunit barrel require by claim 40 (upon which claim 41 depends). Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a “variant.” 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 34-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 (upon which claims 35-45 depend) is indefinite due to the multiple recitations of “and/or” in lines 9-10 of claim 33.  The use of multiple recitations of “and/or” renders it unclear whether subsequent alternatives are conditioned on preceding alternatives.  For example, in the case of “A and/or B and/or C,” it is unclear if C is only linked to B as an alternative to A.
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 45 is dependent upon itself.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Based on the recitation “wherein he membrane is a lipid bilayer,” claim 45 is interpreted as being dependent upon claim 44, as claim 44 is the only preceding claim requiring a membrane.
Claim Rejections - 35 USC § 102/103
10.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
13.	Claims 34-37 and 39-45 are rejected under pre-AIA  35 U.S.C. 102 (a)(1)/(a)(2) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004).
	Regarding claims 34-35 and 39-42, Bayley et al teach a method of modifying a transmembrane pore; namely, producing a protein in the form of the E111N/K147N mutant of alpha hemolysin (i.e., claims 34 and 39; Example 8), which is a variant of SEQ ID NO: 2 as evidenced by James et al (i.e., claims 41-42; SEQ ID NO: 2 is a 100% match to the alpha-hemolysin protein identified as SEQ NO: 33 therein).  Because the first site E (i.e., a negatively charged glutamic acid) at position 111 is substituted for  N (i.e., neutral arginine), and because second site K (i.e., positively charged lysine) at position 147 is substituted for  N (i.e., neutral arginine), the conditions for both claims 34-35, 39, and 41-42 are met.  
In addition, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
Specifically, Figure 1 of the  instant specification clearly shows that the E111N/K147N mutant of alpha hemolysin exhibits the claimed properties.  Any additional modifications to the pore are encompassed by the open claim language “comprising” found in the instant claims.  Thus, the variant described by Bayley et al is believed to have the properties required by claims 34-35 and 39-42.
	Regarding claims 36-37, the method of claim 34 is discussed above.  
 It is reiterated that the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
Specifically, Figure 1 of the instant specification clearly shows that the E111N/K147N mutant of alpha hemolysin exhibits the claimed properties.  Any additional modifications to the pore are encompassed by the open claim language “comprising” found in the instant claims.  Thus, the variant described by Bayley et al is believed to have the properties required by claims 36-37.
In addition, with respect to claims 36 and 37, it is further noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claims 36-37, must give “meaning and purpose to the manipulative steps.” See, MPEP § 2111.04.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claim 43, the method of claim 34 is discussed above.  Bayley et al teach the protein was prepared (Example 8); thus, no molecular adapter is present when the protein is expressed.
Regarding claims 44-45, the method of claim 34 is discussed above. Bayley et al teach the protein in inserted into a lipid bilayer (Example 8) 
Thus, because all of the claimed limitations are either explicitly taught by, or believed to be inherently found in the proteins of, Bayley et al, the recited claims are either anticipated by, or obvious variants of, the teachings of Bayley et al.
Claim Rejections - 35 USC § 103
14.	 Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004) as applied to claim 34 above, and further in combination with Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008).
	Regarding claim 38, the method of clam 34 is discussed above in Section 13.
	Bayley et al teach the methods have the added advantage of allowing determination of concentration of the analyte (Abstract).  Thus, Bayley et al teach the known techniques discussed above.
Bayley et al do not explicitly teach the more than two distinct sites.
However, Maglia  et al teach methods wherein alpha-hemolysin is altered using site-directed mutagenesis to form engineered hemolysin pores so that individual bases are efficiently captured for sequencing (“Conclusions”).  Maglia et al also teach the modified pore contains four substitutions “DNA Interactions With Engineered Nanopores”).  Thus, it would have been obvious to determine if more than two distinct sites of amino acids are capable of the claimed discrimination. Maglia  et al also teach the methods have the added advantage of providing accurate reads (“Conclusions”).  Thus, Maglia et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bayley et al as evidenced by James et al and Maglia et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of allowing determination of concentration of the analyte as explicitly taught by Bayley et al (Abstract) and providing accurate reads as explicitly taught by Maglia et al  (“Conclusions”).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in nanopores useful for nucleic acid detection.
15.	Claims 34-40 and 43-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008). 
	Regarding claims 34-35, White et al each methods of modifying a transmembrane pore, wherein the modifications include altering the electrical charge density (i.e., net charge) of the nanopore (paragraph 0020).  White et al further teach the nanopore is modified by a first entity and also has a second modified entity (paragraph 0020), and that the nanopore is a protein ion channel, which is engineered to interact with an analyte of interest, in the form of DNA (paragraph 0030), which is the claimed target nucleic acid.
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  Thus, the teaching of White et al that the first and second entities may be different (paragraph 0020) encompasses both embodiments wherein the two groups are different as well as alternate embodiments wherein the two entities are not different, and thus are the same.	
White et al further teach the nanopore (i.e., protein) is inserted into a membrane (paragraph 0030), and that the methods have the added advantage of providing selective binding to analytes (paragraph 0030).  Thus, White et al each the known techniques discussed above.
While White et al teach functionalization for detection of nucleic acids (i.e., DNA molecules; paragraph 0006) and the modification (e.g., attachment of groups) of the nanopore to selectively detect DNA (paragraph 0030), White et al do not explicitly teach the modification are for discriminating between different nucleotides. 
However, Maglia  et al teach methods wherein alpha-hemolysin is altered using site-directed mutagenesis so that engineered hemolysin pores do that individual bases are efficiently captured for sequencing, which has the added advantage of providing accurate reads (“Conclusions”).  Thus, Maglia et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of White et al and Maglia et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of providing selective binding to analytes as explicitly taught by White et al (paragraph 0030) and providing accurate reads as explicitly taught by Maglia et al  (“Conclusions”).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in nanopores useful for nucleic acid detection.
	Regarding claim 36, the method of claim 34 is discussed above.
It is reiterated that where the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on. 
Specifically White et al that the first and second entities are different (paragraph 0020); thus, the two different entities would interact differently with (i.e., discriminate between) different nucleotides.
Applicant is reminded that counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claim 37, the method of clam 34 is discussed above.  White et al tech the protein nanopore is modified (i.e., engineered) to alter the current flow up0in analyte detection (paragraph 0030). In addition. Maglia et al teach the altered hemolysin molecules exhibit different currents as a result of DNA translocation events (paragraph 0037). 
In addition, with respect to claims 36 and 37, it is reiterated that “wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim, and that a “wherein” clause, such as that in claims 36-37, must give meaning and purpose to the manipulative steps.
Applicant is reminded that counsel’s mere arguments cannot take the place of evidence in the record.
Regarding claim 38, the method of claim 34 is discussed above.  Maglia et al teach the modified pore contains four substitutions “DNA Interactions With Engineered Nanopores”).  Thus, it would have been obvious to determine if more than two distinct sites of amino acids are capable of the claimed discrimination.
	Regarding claims 39-40, the method of claim 34 is discussed above.  Maglia et al teach the pore protein is  alpha-hemolysin (i.e., claim 39) and forms a barrel with seven subunits (i.e., claim 40; “DNA Interactions With Engineered Nanopores”).
	Regarding claim 43, the method of claim 34 is discussed above.  White et al teach the proteins are engineered (paragraph 0030), and Maglia et al teach the proteins are engineered via substitution of wild type amino acids with non-wild type (“DNA Interactions With Engineered Nanopores”).  Thus, because the modifications are merely amino acid substitutions, there is no molecular adapter.
	Regarding claims 44-45, the method of claim 34 is discussed above.  White et al teach insertion into a lipid bilayer (paragraph 0020), as do Maglia et al (“Results”).


16.	Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008) as applied to claim 40 above, and further in combination with Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004)
	Regarding claims 41-42, the method of claim 40 is discussed above in Section 15.
	Neither White not Maglia explicitly teach SEQ ID NO: 2.
However, Bayley et al teach methods of modifying a transmembrane pore; namely, producing a protein in the form of the E111N/K147N mutant of alpha hemolysin (Example 8), which is a variant of SEQ ID NO: 2 as evidenced by James et al (i.e., claims 41-42; SEQ ID NO: 2 is a 100% match to the alpha-hemolysin protein identified as SEQ NO: 33 therein).  Any additional modifications to the pore are encompassed by the open claim language “comprising” found in the instant claims.  
Bayley et al teach the methods have the added advantage of allowing determination of concentration of the analyte (Abstract).  Thus, Bayley et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Bayley et al as evidenced by James et al with the teachings of White et al and Maglia et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing determination of concentration of the analyte as explicitly taught by Bayley et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in nanopores useful for nucleic acid detection.
Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 34-37 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,732,381 in view of Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004).
	Both sets of claims are drawn to a modified transmembrane pore, base discrimination by amino acids, etc.  Any additional limitations of the ‘381 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘381 claims do not include the claimed steps of modifying.  
	However, the modifying steps, as well additional limitations and the rationale for combining, are provided above. 
17.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,732,381 in view of Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004) as applied to claim 34 above, and further in combination with Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008) based on the citations and rationale presented above.
18.	Claims 34-40 and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,732,381 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008).
Both sets of claims are drawn to a modified transmembrane pore, base discrimination by amino acids, etc.  Any additional limitations of the ‘381 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘381 claims do not include the claimed steps of modifying.  
	However, the modifying steps, as well additional limitations and the rationale for combining, are provided above. 


19.	Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,732,381 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008).
as applied to claim 40 above, and further in combination with Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004) based on the citations and rationale presented above.
20.	Claims 34-37 and 39-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,581 in view of Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004).
	Both sets of claims are drawn to a modified transmembrane pore, base discrimination by amino acids, etc.  Any additional limitations of the ‘581 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘581 claims do not include the claimed steps of modifying.  
	However, the modifying steps, as well additional limitations and the rationale for combining, are provided above. 


21.	Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,581 in view of Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) and, as applied to claims 41-42, as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004) as applied to claim 34 above, and further in combination with Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008) based on the citations and rationale presented above.
22.	Claims 34-40 and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,581 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008).
Both sets of claims are drawn to a modified transmembrane pore, base discrimination by amino acids, etc.  Any additional limitations of the ‘581 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘581 claims do not include the claimed steps of modifying.  
	However, the modifying steps, as well additional limitations and the rationale for combining, are provided above. 



23.	Claims 41-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,669,581 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over White et al (U.S. Patent Application Publication No. US 2008/0121534 A1, published 29 May 2008) and Maglia et al (Proc. Natl. Acad. Sci. USA, pages 19720-19725, published 16 December 2008).
as applied to claim 40 above, and further in combination with Bayley et al (U.S. Patent No. 6,426,231 B1, issued 30 July 2002) as evidenced by James et al (PCT International Publication No. WO 2005/013666 A2, published 9 August 2004) based on the citations and rationale presented above.
Conclusion
24.	No claim is allowed.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634